* Corpus Juris-Cyc References: Municipal Corporations, 28 Cyc, p. 1439, n. 34.
The evidence, viewed most strongly for the appellee, simply shows that the water on the sidewalk into which the appellee stepped and fell came from the appellants' building, and does not warrant a finding that it was (1) negligently caused or permitted to flow therefrom (2) by a person for whose acts the appellants are responsible.
The peremptory instruction requested by the appellants should have been granted.
Reversed, and judgment here for the appellants.
Reversed.